Case 1:18-cv-23329-RAR Document 127-1 Entered on FLSD Docket 08/23/2019 Page 1 of 5




                        EXHIBIT “A”
Case 1:18-cv-23329-RAR Document 127-1 Entered on FLSD Docket 08/23/2019 Page 2 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:18-cv-23329-RAR

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY,

          Plaintiff/Counter-Defendant,
   v.

   MANUEL V. FEIJOO; and
   MANUEL V. FEIJOO, M.D., P.A.,
   a Florida professional association,

          Defendants/Counter-Plaintiffs.
                                                       /

        AFFIDAVIT OF TIMOTHY BANAHAN IN OPPOSITION TO DEFENDANTS’
           SUPPLEMENT TO THEIR MOTION FOR SUMMARY JUDGMENT

          BEFORE ME, the undersigned duly authorized Notary Public, personally appeared

   Timothy Banahan, who after being duly sworn, deposes and says:

          1.     I am over the age of eighteen and competent to testify herein.

          2.     I am an SIU Claim Team Manager for State Farm Mutual Automobile Insurance

   Company (“SFM”), and I have personal knowledge of the facts set forth in this affidavit.

          3.     I have reviewed the Supplement to Defendants’ Motion for Summary Judgment

   Based on the Revelations of State Farm’s 2011 Project Documents (the “Supplemental MSJ”)

   [Doc. No. 108], which includes a lengthy excerpt on pages 6 and 7 quoted from the expert report

   of Defendants’ claims handling expert, J’Amy Kluender (“Ms. Kluender”).

          4.     I have also reviewed Defendants’ Supplemental Statement of Facts in Support of

   Defendants’ Summary Judgment Motion (the “Supplemental SOF”) [Doc. No. 109] and the

   documents attached thereto as Exhibits A through C. Exhibit A to the Supplemental SOF consists

   of a two-page document (SFPROD000473860-SFPROD000473861) dated August 26, 2011 and
Case 1:18-cv-23329-RAR Document 127-1 Entered on FLSD Docket 08/23/2019 Page 3 of 5



   titled “Project Scope Memo” (the “2011 Scope Memo”). Exhibit B to the Supplemental SOF

   consists of a ten-page document (SFPROD000473863-SFPROD000473872) dated November 7,

   2011 and titled “Multi-Claim Investigation Preliminary” (the “2011 Preliminary Report”). Exhibit

   C to the Supplemental SOF is a condensed copy of a portion of my testimony at deposition in this

   action as SFM’s designated corporate representative.

          5.      In preparation for my deposition as SFM’s corporate representative, I reviewed the

   2011 Scope Memo and 2011 Preliminary Report along with numerous documents from SFM’s

   2015 investigation of Dr. Feijoo and the Clinic.

          6.      The Supplemental MSJ states that each of “the hundreds of PIP lawsuits filed by

   Dr. Feijoo between 2011 and 2018 . . . was deliberately ‘coordinated’ by State Farm’s SIU cabal

   of investigators and law firms.” [Doc. No. 108] at 6. This statement and its characterization are

   factually inaccurate. SFM’s SIU was not involved in, or even necessarily aware of, each and every

   PIP lawsuit filed by Dr. Feijoo between 2011 and 2018. Moreover, SFM’s SIU did not even have

   a project open on Dr. Feijoo from over three year period from in or about October 2012 to in or

   about December 2015.

          7.      Additionally, the sentence quoted in the Supplemental MSJ from the 2011

   Preliminary Report in support of the foregoing is also inaccurate. Defendants inserted a period

   after the word “suits” that does not appear in the source document. In truth, the remainder of the

   sentence following the word “suits” was redacted.

          8.      Ms. Kluender’s conclusion quoted on pages 6 and 7 of the Supplemental MSJ that

   “the true and sole purpose of both Feijoo Projects was to manufacture one justification for denying

   all payments to Dr. Feijoo regardless of the injuries suffered by an individual insured and

   regardless of the treatment actually provided to the insured[ ]” is categorically false.




                                                      2
Case 1:18-cv-23329-RAR Document 127-1 Entered on FLSD Docket 08/23/2019 Page 4 of 5



          9.      The statement on page 7 of the Supplemental MSJ that “the entire purpose of this

   lawsuit was to manufacture ‘leverage’ against Dr. Feijoo’s PIP suits” is inaccurate and also

   mischaracterizes my deposition testimony. See Suppl. SOF, Ex. C at 152:18-153:17.

          10.     The statement on page 8 of the Supplemental MSJ that I, as corporate representative

   for SFM, “decried the unfairness to an insurance company of the [PIP] law’s time limits and

   attorney fee provisions” is also an inaccurate characterization of my testimony. I was asked about

   and testified to statutory requirements regarding the payment of claims for PIP benefits, but at no

   point did I state or suggest that the Florida Motor Vehicle No-Fault Act was “unfair” or otherwise

   comment in any way on the law’s fairness. In fact, the only mention of any form of the word

   “unfair” in my deposition occurred more than 30 pages prior to the section cited by Defendants’

   Supplemental MSJ, in reference to Florida’s Deceptive and Unfair Trade Practices Act. See Suppl.

   SOF, Ex. C at 197:17-199:2.




                 [REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]




                                                   3
Case 1:18-cv-23329-RAR Document 127-1 Entered on FLSD Docket 08/23/2019 Page 5 of 5




    STATE OF FLORIDA

    COUNTY OF l,q       &
           SWORN TO AND SUBSCRIBED before me this.;)3,Jday of August, 2019, by Timothy

    Banahan,_ who is personally known to me or     ✓who has provided f(.   1)L ·

    as identification, and who did take an oath.

    (SEAL)
